220 P.3d 426 (2009)
231 Or. App. 563
STATE of Oregon, Plaintiff-Respondent,
v.
Irving Louis COLON, Defendant-Appellant.
071236152, A140066.
Court of Appeals of Oregon.
Submitted on September 4, 2009.
Decided October 28, 2009.
Peter Gartlan, Chief Defender, and Anne Fujita Munsey, Senior Deputy Public Defender, Appellate Division, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Leigh A. Salmon, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
Defendant was convicted of unlawful possession of methamphetamine in a case tried to the court. He appeals, assigning error to the trial court's failure to secure a written waiver of his right to a jury trial, in violation of Article I, section 11, of the Oregon Constitution. The state agrees that the trial court failed to obtain a written jury waiver and that we must reverse and remand on the ground that the failure amounts to plain error. We agree that the failure to obtain a written jury waiver is reversible error and that defendant's failure to object at trial does not preclude our reviewand correctionof that error. State v. Barber, 343 Or. 525, 530, 173 P.3d 827 (2007) (appellate court may not elect to refuse to recognize failure to comply with written jury waiver requirement of Article I, section 11).
Reversed and remanded.